Citation Nr: 0635691	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  99-03 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for a 
psychiatric disability characterized as post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1969.

In December 1995, the veteran requested service connection 
for PTSD.  Service connection had previously been in effect 
for anxiety neurosis, which had been assigned a 10 percent 
disability evaluation.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), that changed the description of the 
veteran's service connected psychiatric disability from 
anxiety neurosis to PTSD, and increased the evaluation to 70 
percent, effective December 10, 1995.  

In July 2000, the veteran appeared at a hearing before a 
local hearing officer at the RO.

In November 2004, the Board remanded this matter for further 
development, to include a VA examination.  


FINDING OF FACT

PTSD renders the veteran unemployable. 


CONCLUSION OF LAW

The criteria for a schedular 100 percent disability 
evaluation for PTSD have been met since December 10, 1995.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A revised rating schedule for mental disabilities became 
effective on November 7, 1996. 

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).
 
The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
Second, if it is more favorable, the Board must, 
subsequent to the effective date of the liberalizing law 
under 38 U.S.C. § 5110(g), apply the more favorable 
provision to the facts of the case, unless the claimant 
would be prejudiced by the Board's actions in addressing 
the revised regulation in the first instance.  Third, the 
Board must determine whether the appellant would have 
received a more favorable outcome, i.e., something more 
than a denial of benefits, under the prior law and 
regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 
3-2000 (2000); 65 Fed. Reg.  33422(2000)

Under the provisions of the old rating schedule, a 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The criteria for a 100 percent rating are each independent 
bases for granting that rating under the old rating criteria.  
Richard v. Brown, 9 Vet. App. 266, 268 (1996).  A 100 percent 
rating would be warranted if the psychiatric disability 
caused the veteran to be unemployable.  Richard v. Brown, at 
269.

The revised rating criteria contemplate that a 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411

In Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004), the 
Court held that the sole basis for a 100 percent rating is 
that the psychiatric disability results in "total 
occupational and social impairment".

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2001).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In March 1996, the veteran was afforded a VA examination.  
The veteran noted witnessing a friend being killed in a 
firefight in Vietnam.  He reported having had guilty feelings 
since that time.  The veteran indicated that he had dreams 
and nightmares about Vietnam that were often violent in 
nature.  He also saw faces of people that he was in combat 
with and faces of Viet Cong that were coming after him.  He 
further had increased startle response.  The veteran noted 
that helicopters going overhead initiated a startle response 
and that tree lines along the road often brought him back to 
Vietnam.  He was often angry, irritable, and easily upset.  
The veteran was noted to be disabled after a fall from a 25 
foot ladder.  He was injured when falling off a ladder while 
employed with the New York Fire Department.  

Mental status examination revealed that the veteran was 
easily startled, anxious, and agitated and that he had 
difficulty with the examination.  He was not hallucinating 
and was not delusional or otherwise psychotic.  His mood and 
affect were both depressed and he readily admitted to 
suicidal and homicidal ideation.  He gave a long history of 
increased startle response, intrusive memories during the day 
of Vietnam, and nightmares and dreams at night, which 
continued to the present.  Recent and remote memory were only 
grossly intact and recent memory was impaired by depression.  
Insight was superficial and judgement was fair.  

The examiner noted that the veteran fulfilled the criteria 
necessary for a diagnosis of PTSD.  He also indicated that 
the veteran fulfilled the criteria for unemployability in the 
sense that if he could reenter the work force he would have 
difficulty doing so because of the nature of his 
symptomatology.  A diagnosis of PTSD, severe, was rendered, 
with the examiner assigning a GAF score of 34.   

In a February 1997 letter, a counselor for the Veterans 
Coalition of the Hudson Valley indicated that despite the 
veteran's relatively recent entrance into treatment for PTSD, 
he had been suffering the effects since his return from 
Vietnam.  She noted that the veteran had used alcohol to mask 
his PTSD.  She observed that the veteran had sought treatment 
for his PTSD at the Veterans Coalition in 1992.  He 
subsequently returned to the Coalition in 1995 due to mood 
swings and depression.  He was noted to have remained 
substance free since initial treatment for alcoholism.  She 
stated it was more likely that had the veteran not been 
injured on the job, that he would have had serious 
difficulties at work, such as insubordination.  

The counselor indicated that records at work described the 
veteran as obnoxious, loud, and frequently involved in verbal 
altercations.  She further observed that the veteran's 
relationship with his wife and children had been seriously 
affected as well.  She noted that it was only recently that 
the veteran's children had begun to relax in his presence, 
due to his mood swing and sullen bitterness.  

In a June 1998 letter, the counselor opined that the 
veteran's alcohol abuse was secondary to PTSD.  She noted 
that the veteran's employability was seriously affected by 
his symptomatology as records described him as having extreme 
difficulty with authority figures, as obnoxious, and as being 
prone to involvement in verbal altercations.  She again 
indicated that the quality of the veteran's life was 
seriously affected and that his wife and children tended to 
limit or avoided interacting with him due to his mood swings 
and verbal outbursts.  

At the time of a November 1998 VA examination, the veteran 
was noted to have had eleven different surgeries on his leg.  

He was casually dressed with ok grooming and hygiene.  The 
veteran spoke in a clear voice and at an average rate of 
speed without speech impediment.  He was quite articulate and 
appeared to function within the average to perhaps high range 
of intelligence.  His speech was logical and focused at all 
times.  

The veteran was alert and oriented times four.  When asked to 
describe his mood, he was evasive.  He described himself as 
anxious but stated that his symptoms of anxiety had abated 
since taking Zoloft.  He also attempted to portray himself as 
having a bad temper but noted that it was under control.  

The veteran reported suffering from numerous anxiety attacks.  
He was also noted to be suffering from paranoid ideations.  
He described his appetite as good but reported suffering from 
insomnia.  He further indicated that his energy level 
fluctuated.  He described his self-esteem as not the best.  

The veteran indicated that he had not been the best father or 
husband.  He noted that his concentration was good and bad at 
times.  He was able to recall 2/3 short term items.  He 
admitted to having had a plan to kill his wife but stated 
that he did not follow through with it.  The veteran stated 
that he was socially isolated and was somewhat of a loner.  
Outside of his immediate family his only friends were combat 
veterans.  The examiner noted that the veteran had a 
disincentive to work based upon the pension he was receiving 
from the fire department, social security disability 
payments, and payment from VA.  

The veteran stated that he thought about Vietnam almost every 
day.  He also noted having nightmares once a week.  He 
reported seeing the faces of the Viet Cong he had killed.  
The veteran indicated that the nightmares were mildly 
distressing and annoying.  He stated that he had had 
flashbacks only twice in his life.  The veteran noted that he 
liked to fish.  He reported doing things with his children 
but stated that he was a loner.  The veteran indicated that 
he felt quite content that he had been able to obtain 
financial security.  

The examiner stated that he had reviewed the 1996 VA 
examination and indicated that he could not understand how 
the previous examiner had assigned a GAF score of 32 for the 
veteran.  He reported that the veteran functioned 
significantly higher than that.  He noted that the veteran 
did not appear to be particularly debilitated by his PTSD.  
He indicated that perhaps the veteran's functioning was 
somewhat better now as he was no longer alcohol dependent.  

The examiner stated that while it was important to note that 
the veteran appeared to suffer from serious emotional 
disturbance, he also appeared to be functioning moderately 
well given his current circumstances.  He noted that the 
veteran appeared to have difficulty getting along with 
others.  The examiner further observed that the veteran had 
chronic problems not obtaining but maintaining employment due 
to chronic conflicts with coworkers and supervisors.  

An Axis I diagnosis of alcohol dependence (in recovery) with 
features only of PTSD was rendered.  The examiner assigned a 
GAF score of 55 indicating that the veteran had moderate 
impairment of functioning, difficulty keeping a job, paranoid 
ideation, and emotional lability.  

At the time of his July 2000 hearing, the veteran testified 
that he felt very nervous.  He also noted that he would get 
quite angry.  He stated that he had not been violent since 
taking his medication.  The veteran testified as to having 
broken sleep and waking up in cold sweats.  He noted having 
flashbacks more than nightmares about what happened in 
service.  

The veteran also reported having flashbacks about a headless 
corpse.  The veteran indicated that he liked to be alone.  He 
also reported having panic attacks.  The veteran further 
noted having guilt feelings about what happened in service.  
Startle reactions were also present.  He also reported 
checking all the doors and windows.  The veteran further 
testified as to having problems with concentration.  He noted 
receiving treatment on a weekly basis at the Hudson Valley 
Clinic.   The veteran reported having one to two panic 
attacks per week.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was seen on numerous occasions with 
worsening nightmares and flashbacks and fluctuating 
irritability.  He also noted to be having insomnia on 
numerous occasions.  

In November 2004, the Board remanded this matter for 
additional development.  

In May 2005, the veteran was afforded an additional VA 
examination.  The veteran was noted to have had a cluster of 
chronic distressing and impairing emotional and behavior 
symptoms on a regular and consistent basis for many years.  
Psychiatric symptoms reported included on a daily basis, at 
times severe in nature, enduring anger problems.  Anger was 
noted to become rage on occasion.  Severe and chronic tension 
and anxiety were also present as was chronic insomnia.  

Sleep was accompanied by nightmares with visuals images of a 
headless corpse being present up to five times per week.  
Moderate to severe moodiness was also noted and the veteran 
reported having to spend hours alone in a room.  This 
isolated behavior was an attempt to control stress.  
Flashbacks were also noted to be present.  Combat images 
disrupted attention and concentration processes.  Hostility 
and a cold heartedness towards others were also noted.  
Marital arguments also occurred.  There were no notable 
periods of remission.  Periods of remission only lasted for a 
few days.  

The examiner commented that while the veteran was unemployed 
in part due to his physical problems, his employment appeared 
to be more impaired as a result of his PTSD and associated 
behavioral complex.  Following mental status examination, the 
examiner rendered a diagnosis of PTSD, chronic, severe.  He 
assigned a GAF score of 35.

The examiner stated that based upon the severity, chronicity 
and frequency of the veteran's PTSD symptoms, and need for 
regular treatment, his employment ability was impaired both 
in the ability to obtain and retain employment.  

The Board notes that the veteran was found to be unemployable 
as a result of his PTSD at the time of his March 1996 VA 
examination.  The examiner assigned a GAF score of 34 at the 
time of the examination.  As noted above, such a score 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

The veteran was also noted to be unemployable as a result of 
his PTSD in February 1997 and June 1998 reports from his 
social worker at the Hudson Valley Clinic.  While the Board 
notes that the November 1998 VA examiner assigned a GAF score 
of 55 and indicated that the veteran had moderate impairment 
of functioning, difficulty keeping a job, paranoid ideation, 
and emotional; lability, he found the veteran to suffer from 
serious emotional disturbance and noted that he appeared to 
have difficulty getting along with others.  He further 
observed that the veteran had chronic problems not with 
obtaining but with maintaining employment due to chronic 
conflicts with coworkers and supervisors.  

The Board further observes that the VA treatments records 
contain numerous findings of emotional disturbances, 
including insomnia, anxiety, anger, social isolation, and 
conflicts with family members.  

Moreover, the March 2005 VA examiner indicated that the 
veteran was noted to have had a cluster of chronic 
distressing and impairing emotional and behavior symptoms on 
a regular and consistent basis for many years and that his 
psychiatric symptoms included, on a daily basis, enduring 
anger problems, including rage on occasion, severe and 
chronic tension and anxiety, and chronic insomnia.  He 
observed that periods of remission only lasted for a few 
days.  Furthermore, the examiner noted that while the veteran 
was unemployed in part due to his physical problems, his 
employment appeared to be more impaired as a result of his 
PTSD and associated behavioral complex.  He assigned a GAF 
score of 35.

The medical evidence is replete with findings that even if 
the veteran were able to be employed from a physical 
standpoint, his PTSD would make him unable to obtain and/or 
maintain employment.  As such, the criteria for a 100 percent 
disability evaluation for PTSD under the old rating criteria 
are met


ORDER

A 100 percent disability evaluation for PTSD is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


